PER CURIAM.
The State of Florida petitioned this court for a writ of certiorari to review the trial court’s Order Granting Petition for Writ of Certiorari which invalidated the Florida Department of Highway Safety and Motor Vehicle’s suspension of Tracey G. Bennett’s driving privileges.
Following the receipt of the State’s petition in this court, we received a “Joint Stipulated Motion to Vacate Order Granting Petition for Writ of Certiorari and Remanding Cause.” The stipulation was filed when the parties learned that during the trial court proceedings, an “Order to Show Cause” directed to the State had never been served upon any party. The stipulation also recites that the trial judge was contacted to solicit his approval of the motion and the approval was obtained.
Accordingly, we grant the petition for certiorari, issue the writ, vacate the trial court’s “Order Granting Petition for Cer-tiorari” and remand for further proceedings.
PETITION GRANTED; ORDER VACATED; REMANDED.
COBB, PETERSON and PALMER, JJ., concur.